Dykman, J.
There'never was any merit in the plaintiff’s action, and that destitution of merit extends to this appeal. The decisions of the court of appeals in the ease of Clute v. Emmerich, 99 N. Y. 342, 2 N. E. Rep. 6, and Bank v. Clute, 114 N. Y. 634, 21 N. E. Rep. 1021, control all the questions involved in this action. The title of the plaintiff and his wife being at all times subordinate to the lien of the mortgage from Cottrell to the defendant, they can have no remedy in hostility thereto. The judgment should be affirmed, with costs.